This is a bill to establish a resulting trust in regard to certain property in Jersey City.
The complainant contends that on or about November 3d 1915, he paid to Charles W. Ostrom, a lawyer of Jersey City, half the purchase-money to acquire the property herein involved, with an agreement that he and Ostrom should each own a half interest in the property. He never knew the defendant, Klussman, and never saw him until this suit. Silverman says he did not procure the deed to be made to Klussman, or know of it, or consent that title be taken in the name of anyone other than Ostrom or himself. He did not investigate or inquire until recently whether Ostrom had effected the purchase as agreed. Ostrom disappeared in 1921. Klussman says that he took title to the property at the request of his sister, Anna B. Ostrom, then the wife of Charles Ostrom, and that she paid the purchase price, and that he agreed to hold the title for her use and benefit. The deed *Page 225 
was promptly and properly recorded, and nothing was known of Silverman's alleged connection with the property until very recently. The matter, therefore, seems to be very largely one of fact.
I can hardly believe that Mr. Silverman would have waited eight years before making any effort to investigate or assert his alleged title. He himself says that, although he was at Camp Dix during the world war, he frequently came to Jersey City, but it never occurred to him to inquire of Ostrom about the property, and he made no effort to establish his claim until after Ostrom had disappeared. Ostrom would be the most important witness in the case, and his testimony, apparently, is unavailable.
I believe that the statement of Klussman is the true account of the transaction, and I do not think that a court of equity should set aside a deed eight years old on the mere testimony of a man who says he advanced the purchase price. This would lead to great confusion as to titles, and inasmuch as the deed was properly recorded at the time it was made, and has stood unchallenged for eight years, I think that Silverman is in laches, and I shall advise a decree dismissing the bill.